SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

53
KA 08-00032
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, SCONIERS, AND GORSKI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

JASON J. BROOKS, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


MATTHEW D. NAFUS, SCOTTSVILLE, FOR DEFENDANT-APPELLANT.

MICHAEL C. GREEN, DISTRICT ATTORNEY, ROCHESTER (NICOLE M. FANTIGROSSI
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Monroe County (John
J. Ark, J.), rendered September 27, 2007. The judgment convicted
defendant, upon his plea of guilty, of assault in the first degree and
attempted murder in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:    January 31, 2012                       Frances E. Cafarell
                                                   Clerk of the Court